      Case: 1:21-cv-04354 Document #: 1 Filed: 08/16/21 Page 1 of 4 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



McDONALD’S CORPORATION,
              Plaintiff,
                                            Case No.: 21-cv-4354
vs.
PILGRIM’S PRIDE CORPORATION; KOCH
FOODS, INC.; JCG FOODS OF ALABAMA,
                                            COMPLAINT
LLC; JCG FOODS OF GEORGIA, LLC;
KOCH MEAT CO., INC.; SANDERSON              Jury Trial Demanded
FARMS, INC.; SANDERSON FARMS, INC.
(FOOD DIVISION); SANDERSON FARMS,
INC. (PRODUCTION DIVISION);
SANDERSON FARMS, INC. (PROCESSING
DIVISION); HOUSE OF RAEFORD FARMS,
INC.; MAR-JAC POULTRY, INC.; PERDUE
FARMS, INC.; PERDUE FOODS, LLC;
WAYNE FARMS, LLC; SIMMONS FOODS,
INC.; SIMMONS PREPARED FOODS, INC.;
O.K. FOODS, INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; HARRISON POULTRY,
INC.; FOSTER FARMS, LLC; FOSTER
POULTRY FARMS; NORMAN W. FRIES,
INC. d/b/a CLAXTON POULTRY FARMS,
INC.; MOUNTAIRE FARMS, INC.;
MOUNTAIRE FARMS, LLC; MOUNTAIRE
FARMS OF DELAWARE, INC.; CASE
FOODS, INC.; CASE FARMS, LLC; CASE
FARMS PROCESSING, INC.; and AGRI
STATS, INC.,
              Defendants.
          Case: 1:21-cv-04354 Document #: 1 Filed: 08/16/21 Page 2 of 4 PageID #:2




                                          COMPLAINT

          1.     Plaintiff McDonald’s Corporation (“McDonald’s” or “Plaintiff”) is a Delaware

corporation with its principal place of business in Chicago, Illinois. McDonald’s Corporation has

established a global quick-service restaurant business operating under the McDonald’s brand with

over 39,000 restaurants in over 100 countries, including over 13,000 restaurants in the United

States.

          2.     McDonald’s brings this action pursuant to assignments with The HAVI Group LP,

HAVI Global Solutions LLC, Lopez Foods, Inc., Dorada Poultry LLC, DeOro Foods LLC,

Armada Supply Chain Solutions, LLC, ATEC Systems, Ltd., and their affiliates and predecessors

with respect to direct purchases made in the United States for McDonald’s company-owned,

franchised and developmental licensee locations in the United States, U.S. territories, and Latin

America. The HAVI Group LP, HAVI Global Solutions LLC, Lopez Foods, Inc., Dorada Poultry

LLC, DeOro Foods LLC, Armada Supply Chain Solutions, LLC and ATEC Systems, Ltd. on

behalf of themselves and their affiliates and predecessors have assigned federal antitrust claims

based on those direct purchases to McDonald’s.

          3.     McDonald’s brings this action under the federal antitrust laws against the

Defendants identified below and incorporates by reference the factual allegations and reservations

of rights contained in the Direct Action Plaintiffs’ Amended Consolidated Complaint and Demand

for Jury Trial, filed in In re Broiler Antitrust Litigation, Civil Action No. 1:16-cv-08637 (ECF

4244).

          4.     McDonald’s joins Section II of the Direct Action Plaintiffs’ Amended Consolidated

Complaint and Demand for Jury Trial, adding the following to specify McDonald’s causes of

action and the Defendants in McDonald’s action.



                                                -2-
       Case: 1:21-cv-04354 Document #: 1 Filed: 08/16/21 Page 3 of 4 PageID #:3




           Plaintiff           Named               Named Co-
                                                                        Causes of Action
            Name             Defendants1          Conspirators
        McDonald’s       Agri Stats;            Fieldale; Amick;     Count I (Sherman Act
        Corporation      Claxton; Foster        George’s; Peco;      Claim for all
                         Farms; Harrison;       Tyson; Keystone;     Anticompetitive
                         House of Raeford;      Allen Harim          Conduct); Count II
                         Koch; Mar-Jac;                              (Sherman Act Claim
                         Mountaire; O.K.                             for Output Restriction,
                         Foods; Perdue;                              Pled in the Alternative
                         Pilgrim’s Pride;                            to Count I); Count III
                         Sanderson;                                  (Sherman Act Claim
                         Simmons; Wayne;                             for GA Dock
                         Case                                        Manipulation, Pled in
                                                                     the Alternative to
                                                                     Count I)

                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court:
    A. Enter joint and several judgments against all Defendants in favor of Plaintiff;

    B. Award Plaintiff treble damages, of an amount to be determined at trial, to the maximum
       extent allowed under the federal antitrust laws;

    C. Award Plaintiff post-judgment interest as provided by law, with such interest to be awarded
       at the highest legal rate;

    D. Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by law;

    E. Grant Plaintiff such other and further relief to which Plaintiff is entitled.
                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all of

its claims and issues so triable.




1
 The Defendants named in this Complaint include the entire Defendant family of each Defendant
in this table, identified in Section IV.B of ECF 4244.

                                                  -3-
      Case: 1:21-cv-04354 Document #: 1 Filed: 08/16/21 Page 4 of 4 PageID #:4




                                              Respectfully submitted,


Dated: August 16, 2021                        /s/ Terence H. Campbell

                                              Philip J. Iovieno
                                              Nicholas A. Gravante, Jr.
                                              Karen C. Dyer
                                              Jack G. Stern
                                              Gillian Groarke Burns
                                              Mark A. Singer
                                              Elizabeth R. Moore
                                              CADWALADER, WICKERSHAM & TAFT LLP
                                              200 Liberty Street
                                              New York, NY 10281
                                              Tel: (212) 504-6000
                                              Fax: (212) 504-6666
                                              E-mail: philip.iovieno@cwt.com
                                                       nicholas.gravante@cwt.com
                                                       karen.dyer@cwt.com
                                                       jack.stern@cwt.com
                                                       gillian.burns@cwt.com
                                                       mark.singer@cwt.com
                                                       elizabeth.moore@cwt.com

                                              Terence H. Campbell
                                              Cotsirilos, Tighe, Streicker,
                                                Poulos & Campbell
                                              33 N. Dearborn, Ste. 600
                                              Chicago, IL 60602
                                              Tel: (312) 263-0345
                                              Fax: (312) 263-4670
                                              E-mail: tcampbell@cotsiriloslaw.com




                                        -4-
